Eoss, J., dissenting.
I think the portion of the ordinance involved in this case is void, for the reason that the power conferred on the mayor and council by the charter of the city is in effect delegated by that body to the board of police commissioners.
By the charter of the city of Los Angeles the power “to license the carrying on and conducting of any and all professions, trades, callings, occupations, or other business, by any person, natural or artificial, within the corporate limits of said city, is vested in the mayor and council.
“The principle is a plain one,” says Dillon in his work on Municipal Corporations, “that the public powers or trusts devolved by law or charter upon the council or governing body, to be exercised by it when and in such manner as it shall judge best, cannot be delegated to others. Thus, where by charter or statute local improvements, to be assessed upon the adjacent property owners, are to be constructed in ‘such manner as 'the common council shall prescribe' by ordinance, it is not competent for the council to pass an ordinance delegating or leaving to any officer or committee of the corporation the power to determine the mode, manner, or plan of the improvement. Such an ordinance is void, since powers of this kind must be exercised in strict conformity with the charter or incorporating act.. So where a power— for example, the power to issue licenses—is granted by law or by an ordinance duly passed to the mayor and aider-men, they are constituted to act as one deliberative body, *103to the end that they may assist.each other by their united wisdom and experience, and the result of their conference be the ground of their determination; and when this is the case, the board of aldermen cannot, even by a vote, delegate the power to the mayor alone.” (Sec. 96, 1 Dillon on Mun. Corp.) And in section 357 of the same volume the learned author says: “Where, by the charter of a city, the power to license a particular occupation within its limits is given to the common council, such power involves the necessity of determining with reasonable certainty both the extent and duration of the license and the sum to be paid therefor; and must be exercised by the common council, and cannot be delegated by it, in whole or in part, to any person or authority.” (See also Cooley's Const. Lim. 204.)
Now, the ordinance here in question provides, among other things, “that no license to keep a saloon, bar, or other place for the sale of spirituous, vinous, malt, or mixed liquors shall be issued to any person until a permit in writing from the board of police commissioners, authorizing such issue, shall have been filed with the clerk of the council, and the board of police commissioners shall have power to issue such permit and revoke the same at any time; and after the filing of such revocation with the clerk of the council, the said clerk shall issue no further license to the party whose permit is revoked until a new permit be granted said party.
This language does not admit of construction. It is direct and simple, and clearly and unequivocally makes the granting of the licenses in question to depend upon the action of the board of police commissioners. Nor is there any limit to the power thus attempted to be conferred upon that board. No conditions whatever are imposed, but the broad and unconditional power attempted to be given to grant or withhold permits at will. As by the terms of the ordinance no license can be issued for conducting the business in question until a permit in *104writing from the hoard of police commissioners, authorizing such issue, shall have been filed with the clerk of the council, it follows necessarily that the granting or withholding of such licenses is in effect vested by the ordinance in that board. No argument can make this-plainer. It is, it seems to me, a self-evident proposition.
In the case of the City of East St. Louis v. Wehrning, 50 Ill. 28, the charter conferred upon the city council power “to restrain, prohibit, and suppress tippling-houses, dram-shops, gaming, bawdy, and other disorderly houses.” The ordinance declared that “licenses may be granted under this article to proper persons, for a period of not less than one month nor more than six months, to be determined by the city treasurer in each case, but the city treasurer may, in his discretion, reject any application for license under this article, for a longer period than one month, and, with the concurrence of the mayor, he may reject any application for license under this article.”
The court said: “ The provision of the charter manifestly intended that the power should be exercised by the city council, under reasonable and proper ordinances, and not that they should authorize an individual to grant or refuse a license, or to fix the amount which should be paid for a license. If the treasurer may, under this ordinance, refuse licenses with the concurrence of the mayor, then they, and not the city council, would regulate or suppress dram-shops; and if the treasurer may in his discretion fix the sum to be paid, then he, and not the city council, would discharge that duty.
“ In the proper exercise of this power, the city council should adopt general ordinances, prescribing a general rule by which licenses might be obtained. They might, no doubt, prescribe the character of persons who might or might not obtain licenses; or they might, in their regular or called meetings, in such manner as they might ordain, grant such licenses. The ordinances *105should prescribe the amount required to be paid for such license, either by an ordinance relating to the entire city, or grade the rates by divisions or portions of the city, or otherwise. The ordinance should be of that general character that all persons coming within its requirements should be entitled, by complying with its provisions, to receive a license, and the amount to be paid should be determined by ordinance or order of the council, and not left within the discretion of a single officer of the city.”
These observations by the Supreme Court of Illinois are applicable to the case before us. Of course, if the business in question, or any other licensed business, be conducted in a manner that is offensive or dangerous to the public interests, the governing body of the city may direct' the manner to be changed and prescribe regulations for its prosecution. But the right to regulate its prosecution is an altogether different thing from the right to delegate the power to license.
As in my opinion the portion of the ordinance involved in this case is void, for the reason above given, it is unnecessary for me to consider any other point.
It results from these views that the petitioner is illegally restrained and should be discharged.